      Case 3:18-cv-00171-CWR-FKB Document 239 Filed 05/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JACKSON WOMEN’S HEALTH                                                               PLAINTIFF
 ORGANIZATION, et al.

 V.                                                      CAUSE NO. 3:18-CV-171-CWR-FKB

 THOMAS DOBBS, M.D., M.P.H., et al.                                               DEFENDANTS

                                             ORDER

       The State defendants have moved to file excess pages. Docket No. 234. They seek to

double Rule 7(b)(5)’s limit of 35 pages for both their Daubert and their dispositive motions. Id.

       Although Plaintiffs do not oppose the request, Plaintiffs say that they will be filling their

dispositive and Daubert motions within the limits of the rule. On review, the motion is granted in

part and denied in part. The Defendants’ request with respect to the dispositive motion will be

granted in part; the State will be given an additional 10 pages for that motion. With respect to the

Daubert motion, however, the motion will be denied.

       Although the Plaintiffs have not requested additional pages, and advise that they do not

need the additional pages, they also are granted an additional 10 pages for their dispositive

motion, Docket No. 232.

       SO ORDERED, this the 6th day of May, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
